 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                                 Case No.: 2:21-cv-0999-JAD-EJY
 4 Lyle Edward Dickson,
 5
                       Plaintiff                            Order Adopting Report & Recommendation
 6                                                                   and Dismissing Claims
     v.
 7
 8 State of Nevada, et al.,                                                  [ECF No. 3]
 9                     Defendants

10
11            Lyle E. Dickson brings this employment action over the treatment he received during,
12 and termination from, his job at the State of Nevada’s Housing Division. Because he is
13 proceeding in forma pauperis, the magistrate judge screened Dickson’s complaint and entered a
14 report and recommendation. 1 The deadline for Dickson to object to that recommendation was
15 June 21, 2021, and Dickson neither objected nor moved to extend his time to do so. “[N]o
16 review is required of a magistrate judge’s report and recommendation unless objections are
17 filed.” 2 Having reviewed the R&R, I find good cause to adopt it, and I do.
18            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
19 Recommendation [ECF No. 3] is ADOPTED in its entirety:
20               •    Plaintiff’s claims for sex discrimination and retaliation may proceed against the
21                    State of Nevada and Nevada Housing Division under Title VII, and plaintiff may
22                    seek prospective injunctive relief for these claims;
23
24
25   1
         ECF No. 3.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                        1
 1             •   Plaintiff’s Age Discrimination in Employment Act (ADEA) claims are dismissed
 2                 with prejudice;
 3             •   Plaintiff’s pendant state law claims against the State of Nevada and the Nevada
 4                 Housing Division are dismissed with prejudice;
 5             •   Plaintiff’s Title VII claims and pendant Nevada state law claims against the
 6                 individual defendants are dismissed with prejudice;
 7             •   Plaintiff’s claims for monetary damages and retroactive injunctive relief against
 8                 the State of Nevada and the Nevada Housing Division are dismissed with
 9                 prejudice;
10             •   Plaintiff’s Nevada state law discrimination claims based on race, color, religion,
11                 sexual orientation, gender identity or expression, and national origin against the
12                 State of Nevada and Nevada Housing Division are dismissed without prejudice to
13                 his ability to file a complaint in state court based on these allegations;
14             •   Plaintiff’s Title VII race discrimination claim against the State of Nevada and
15                 Nevada Housing Division are dismissed without prejudice and with leave to
16                 amend.
17         IT IS FURTHER ORDERED that the Amended Complaint [ECF No. 5] is deemed
18 timely, and I refer this matter to the magistrate judge to determine whether further
19 screening is necessary or to issue a further order regarding summons and service.
20
21                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
22                                                            Dated: June 23, 2021
23
24
25
26
27
28
                                                      2
